Exhibit 10.1

MASTERCARD INTERNATIONAL

SENIOR EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN

As Amended and Restated effective October 3, 2007

MasterCard International Incorporated (the “Company”) has adopted the MasterCard
International Senior Executive Annual Incentive Compensation Plan (the “Plan”)
to reward senior executives for successfully achieving performance goals that
are in direct support of corporate and business unit/regional goals. The Plan
was amended effective October 3, 2007, to ensure continued compliance with the
requirements for exemption from section 162(m) of the Code.

ARTICLE I

DEFINITIONS

Section 1.1 “Board” shall mean the Global Board of Directors of the Company.

Section 1.2 “Code” shall mean the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein shall be deemed to include a reference
to the regulations promulgated under such section.

Section 1.3 “Committee” shall mean the Compensation Committee of the Global
Board of Directors of the Company, or such other committee or subcommittee
designated by the Board to administer the Plan.

Section 1.4 “Disability” shall mean total and permanent disability in accordance
with the Company’s long-term disability plan, as determined by the Committee.

Section 1.5 “Executive Officer” shall mean a person who is a member of the
Company’s Policy Committee, or its equivalent.

Section 1.6 “Participant” shall mean, with respect to any Performance Period,
any Executive Officer selected by the Committee to participate in the Plan with
respect to that Performance Period.

Section 1.7 “Performance Period” shall mean a period of no less than 90 days for
which incentive compensation shall be paid hereunder, as established by the
Committee.

 



--------------------------------------------------------------------------------

2

 

ARTICLE II

BONUS AWARDS

Section 2.1 Performance Targets.

(a) The Committee (or subcommittee described in Section 5.1(a) below), will
establish performance targets for each Performance Period. The performance
targets for a Performance Period shall be based upon one or more of the
following objective business criteria: (i) revenue; (ii) earnings (including
earnings before interest, taxes, depreciation and amortization, earnings before
interest and taxes, and earnings before or after taxes); (iii) operating income;
(iv) net income; (v) profit margins; (vi) earnings per share; (vii) return on
assets; (viii) return on equity; (ix) return on invested capital; (x) economic
value-added; (xi) stock price; (xii) gross dollar volume; (xiii) total
shareholder return; (xiv) market share; (xv) book value; (xvi) expense
management; and (xvii) cash flow. The foregoing criteria may relate to the
Company, one or more of its affiliated employers or subsidiaries or one or more
of its divisions, regions or units, or any combination of the foregoing, and may
be applied on an absolute basis and/or be relative to one or more peer group
companies or indices, or any combination thereof, all as the Committee shall
determine. In addition, the performance targets must be calculated without
regard to extraordinary, unusual and/or non-recurring items that decrease
earnings or other performance targets, and with regard to such extraordinary,
unusual, and/or non-recurring items that increase earnings or other performance
targets.

(b) The performance targets shall be established by the Committee (or
subcommittee) for a Performance Period (i) while the outcome for that
Performance Period is substantially uncertain and (ii) no more than 90 days or,
if less, the number of days which is equal to 25 percent of the relevant
Performance Period, after the commencement of the Performance Period to which
the performance target relates, or as otherwise permitted pursuant to
Section 162(m) of the Code (or any successor section thereto).

Section 2.2 Bonus Awards.

(a) The maximum bonus award payable to any Participant with respect to any
calendar year of the Company shall not exceed $6,000,000.

(b) Prior to the payment of a bonus award to any Participant, the Committee (or
subcommittee described in Section 5.1(a) below) shall certify in writing the
level of performance attained for the Performance Period to which such bonus
award relates. The Committee shall have no discretion to increase the amount of
a Participant’s maximum bonus award that would otherwise be payable to the
Participant upon the achievement of specified levels of the performance target
established by the Committee, however, the Committee may exercise negative
discretion to make an award to any Participant for any Performance Period in an
amount that is less than such maximum bonus award.

 



--------------------------------------------------------------------------------

3

 

ARTICLE III

PAYMENT OF BONUS AWARD

Section 3.1 Form of Payment. Each Participant’s bonus award shall be paid in
cash.

Section 3.2 Timing of Payment. Unless otherwise elected by the Participant
pursuant to Section 3.3 below, each bonus award shall be paid no later than
2 1/2 months after the end of the Performance Period.

Section 3.3 Deferral of Payment. Payments of bonus awards under the Plan are
eligible for deferral as allowed under the MasterCard International Incorporated
Deferral Plan.

ARTICLE IV

TRANSFERS, TERMINATIONS AND NEW EXECUTIVE OFFICERS

Section 4.1 Terminations. A Participant who, whether voluntarily or
involuntarily, is terminated, demoted, transferred or otherwise ceases to be an
Executive Officer (otherwise than by death or disability) at any time prior to
the date a bonus award is paid in respect of a Performance Period shall not be
eligible to receive any bonus award with respect to such Performance Period. In
the event of a Participant’s death during a Performance Period or prior to the
date a bonus award is paid in respect of a Performance Period, the Participant
shall receive the target award payable for the Performance Period of the
Participant’s death. In the event of a Participant’s termination by reason of
disability during the Performance Period or prior to the date a bonus award is
paid in respect of a Performance Period, the Participant shall receive a partial
target award, prorated based on the portion of the Performance Period that
elapsed prior to such termination of employment by reason of disability.

ARTICLE V

ADMINISTRATION

Section 5.1 Administration.

(a) The Plan shall be administered by the Committee, which may delegate its
duties and powers in whole or in part to any subcommittee thereof; it is
expected that, in the event the Committee is not comprised solely of “outside
directors” within the meaning of Section 162(m) of the Code, a subcommittee
comprised solely of at least two individuals who qualify as “outside directors”
within the meaning of Section 162(m) of the Code (or any successor section
thereto) shall establish and administer the performance goals and certify that
the performance goals have been attained; provided, however, that the failure of
the subcommittee to be so constituted shall not impair the validity of any bonus
award granted by such subcommittee.

(b) It shall be the duty of the Committee to conduct the general administration
of the Plan in accordance with its provisions. The Committee shall have the
power to interpret the Plan, and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. The Committee’s



--------------------------------------------------------------------------------

4

 

decisions or actions in respect thereof shall be conclusive and binding upon any
and all Participants and their beneficiaries, successors and assigns, and all
other persons.

ARTICLE VI

OTHER PROVISIONS

Section 6.1 Term. This Plan shall be effective as of January 1, 2005, with
respect to bonus awards granted on or after January 1, 2005.

Section 6.2 Amendment, Suspension or Termination of the Plan. This Plan does not
constitute a promise to pay and may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the Board
or the Committee; provided, however, that any such amendment or modification
shall comply with all applicable laws and applicable requirements for exemption
(to the extent necessary) under Section 162(m) of the Code.

Section 6.3 Approval of Plan by Stockholders. The Plan shall be submitted for
the approval of the Company’s stockholders at the annual meeting of stockholders
to be held in May 2005. In the event that the Plan is not so approved, no bonus
award shall be payable under the Plan, and the Plan shall terminate and shall be
null and void in its entirety.

Section 6.4 Bonus Awards and Other Plans. Nothing contained in the Plan shall
prohibit the Company from granting awards or authorizing other compensation to
any Executive Officer under any other plan or authority or limit the authority
of the Company to establish other special awards or incentive compensation plans
providing for the payment of incentive compensation to the Executive Officers.

Section 6.5 Miscellaneous.

(a) The Company shall deduct all federal, state and local taxes required by law
to be withheld from any bonus award paid to a Participant hereunder.

(b) In no event shall the Company be obligated to pay to any Participant a bonus
award for a Performance Period by reason of the Company’s payment of a bonus
award to such Participant in any other Performance Period.

(c) The rights of Participants under the Plan shall be unfunded and unsecured.
Amounts payable under the Plan are not and will not be transferred into a trust
or otherwise set aside, except as provided in the MasterCard International
Incorporated Deferral Plan, in the event of a deferral thereunder. The Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure the payment of any bonus award under the
Plan.

(d) Nothing in this Plan or in any instrument executed pursuant hereto shall
confer upon any person any right to continue in the employment or other service
of the Company, or shall affect the right of the Company to terminate the
employment or other service of any person at any time with or without cause.

 



--------------------------------------------------------------------------------

5

 

(e) No rights of any Participant to payments of any amounts under the Plan shall
be sold, exchanged, transferred, assigned, pledged, hypothecated or otherwise
disposed of other than by will or by laws of descent and distribution, and any
such purported sale, exchange, transfer, assignment, pledge, hypothecation or
disposition shall be void.

(f) Any provision of the Plan that is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of the Plan.

(g) The validity, construction, interpretation and administration of the Plan
and any bonus awards under the Plan and of any determinations or decisions made
thereunder, and the rights of all persons having or claiming to have any
interest herein or thereunder, shall be governed by, and determined exclusively
in accordance with, the laws of New York (determined without regard to its
conflict of laws provisions).